NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 17, 2007
                             Decided October 18, 2007

                                      Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 07-2143

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Southern District of
                                               Indiana, Indianapolis Division
      v.
                                               No. 1:07CR00016-001
ALAN R. KING, JR.,
    Defendant-Appellant.                       David F. Hamilton,
                                               Judge.

                                    ORDER

        Alan King used stolen social security numbers to poach Hurricane Katrina
relief funds, student-loan money, Pell Grant money, and credit at various banks
and retailers. King pleaded guilty to stealing government property, 18 U.S.C.
§ 641, loan fraud, id. § 1014, false representation of social security numbers,
42 U.S.C. § 408(a)(7)(B), and federal student financial aid fraud, 20 U.S.C.
§ 1097(a). The district court sentenced King to a total of 105 months’
imprisonment, along with five years’ supervised release, $183,845 in restitution,
and a $400 special assessment. King filed a notice of appeal, but his appointed
counsel now moves to withdraw because he cannot discern a nonfrivolous basis for
appeal. See Anders v. California, 386 U.S. 738 (1967). King has responded to
counsel’s facially adequate brief, see Cir. R. 51(b), so we limit our review to the
No. 07-2143                                                                   Page 2
potential issues identified by counsel and King. See United States v. Schuh, 289
F.3d 968, 973-74 (7th Cir. 2002).

       We begin with King’s belated contention that he was not of “sound mind”
when he pleaded guilty because he had ingested twice his morning dose of Elavil, a
drug used to treat depression and anxiety. But other than saying that the anti-
depressant elevated his mood, King has not explained how it possibly could have
impaired his rational faculties. See, e.g., United States v. Grimes, 173 F.3d 634,
636-37 (7th Cir. 1999); United States v. Groll, 992 F.2d 755, 758 n.2 (7th Cir. 1993).
Moreover, King has given us no reason to doubt the veracity of his sworn
statements that, notwithstanding his ingestion of the drug, he understood the
charges against him, the rights that he was relinquishing by pleading guilty, and
the consequences of his plea. See Nunez v. United States, 495 F.3d 544, 546 (7th
Cir. 2007); United States v. Fuller, 15 F.3d 646, 650 & n.3 (7th Cir. 1994). Indeed,
only a few minutes after he entered his plea, King delivered an articulate
sentencing allocution in which he described his upbringing and his reasons for
absconding while on pretrial release—he even discussed a New York Times article
about alternatives to prison. Given his coherent responses, along with his
attorney’s unequivocal confirmation that he was competent to plead guilty, it would
be frivolous for King to attempt to vacate his plea on this ground. See, e.g., Fuller,
15 F.3d at 650 & n.4; United States v. Chichakly, 926 F.2d 624, 633-34 (7th Cir.
1991).

       Both counsel and King raise a potential challenge to the district court’s
rejection of the plea agreement King reached with the government. See Fed. R.
Crim. P. 11(c)(3)(A). Counsel notes that the district court had to articulate a sound
reason for rejecting the agreement, United States v. Kraus, 137 F.3d 447, 453 (7th
Cir. 1998), and that our review would be only for an abuse of discretion, United
States v. Martin, 287 F.3d 609, 621 (7th Cir. 2002). The district court rejected the
agreement because it obligated the court to calculate King’s offense level as 19 and
sentence him at the low end of the guidelines’ range. The district judge explained
that he disagreed with the parties’ stipulated offense level—which differed from the
probation officer’s recommendation—because it improperly rewarded King for
accepting responsibility, see U.S.S.G. § 3E1.1, and did not include a two-level
upward adjustment for unauthorized use of another person’s identifying
information, see id. § 2B1.1(b)(10)(C)(i).1 The district judge also doubted whether
King’s criminal history category, which he anticipated would be either II or III,
would account adequately for King’s lifelong pursuit of fraud. The court concluded


      1
        Although King contends that the government advocated for that adjustment
in breach of the plea agreement, the record makes clear that the government upheld
its end of the bargain. In any event, King later conceded that the adjustment
applied.
No. 07-2143                                                                  Page 3
that a sentence within the parties’ proposed range would be too low to achieve the
sentencing goals enumerated in 18 U.S.C. § 3553(a), particularly the need to
provide adequate deterrence and to protect the public from King’s future crimes, see
id. § 3553(a)(2)(B), (C). Those are sound reasons to reject the plea agreement, see,
e.g., Martin, 287 F.3d at 624, and thus we agree with counsel that it would be
frivolous to argue that the district court abused its discretion.

       Counsel and King next consider whether King could challenge the court’s
finding that he obstructed justice by attempting to flee while on pretrial release.
See U.S.S.G. § 3C1.1. Counsel notes that we would overturn the finding only if it is
clearly erroneous. See United States v. Davis, 442 F.3d 1003, 1008 (7th Cir. 2006).
King says he could challenge the adjustment on the grounds that he was not strictly
“in custody” when he neglected to return to a community-correction center, nor did
he fail to appear at a court hearing. Cf. United States v. Scott, 405 F.3d 615, 617-18
(7th Cir. 2005). But the district court explained that King deserved the adjustment
because he absconded for two months, obtained a driver’s license by using a stolen
social security number, used that false identity to purchase a car, and packed that
car with all of his personal belongings—behavior the judge sensibly read as an
attempt to elude justice. See U.S.S.G. § 3C1.1 cmt. n.4(e); United States v. Porter,
145 F.3d 897, 903-04 (7th Cir. 1998). Thus, we agree with counsel that it would be
frivolous to challenge the district court’s obstruction finding.

       Counsel and King also consider whether he could challenge the district
court’s refusal to award him a reduction for acceptance of responsibility. See
U.S.S.G. § 3E1.1. Counsel notes that we would review that decision only for clear
error, and that we would presume, based on King’s obstruction of justice, that he
had not accepted responsibility. See Davis, 442 F.3d at 1009. King maintains that
his confession upon arrest, his voluntary assistance to authorities in explaining the
methods of his crimes, his waiver of indictments, his prompt decision to enter guilty
pleas, and his expressions of remorse are “exceptional circumstances,” id. at 1009-
10, warranting credit for acceptance of responsibility. But we agree with counsel
that these arguments would be frivolous. King’s level of cooperation was not
unusual, and his behavior while on pretrial release—recommitting the crime of
falsely representing social security numbers so that he could obtain a fake ID and a
car, in an obvious attempt to elude authorities—was wholly inconsistent with his
having accepted responsibility for his actions. See U.S.S.G. § 3E1.1, cmt. n.3.

       We next consider counsel and King’s potential challenge to the district court’s
criminal history calculation. The court determined that King was in category III
based in part on King’s prior conviction for two counts of falsely informing, see Ind.
Code Ann. § 35-44-2-2 (2007). Although normally that offense should not count
toward a defendant’s criminal history category, see U.S.S.G. § 4A1.2(c)(1), the
district court assessed one point for the offense because it is similar to King’s
offenses of conviction, see id. § 4A1.2(c)(1)(B); United States v. Hagenow, 423 F.3d
No. 07-2143                                                                   Page 4
638, 645 (7th Cir. 2005). Counsel notes that we would review the district court’s
criminal history categorization de novo, see United States v. Lock, 466 F.3d 594, 597
(7th Cir. 2006), and we would use a “common sense” approach to determine whether
the falsely-informing offense was similar to any of his offenses of conviction. See id.
at 598. We would consider various factors—among them the elements of falsely
informing, its seriousness, King’s level of culpability, the punishment he received,
and whether it shows recurring criminal conduct—along with the guidelines’
language and the purposes of criminal history categorization. Id. at 599. Here,
King’s conviction was the result of his false statements to a police officer—and later
to a state-court judge—denying that his license had been suspended and asserting
that he was being confused with his twin brother (who he said was also named Alan
King). But King has no “evil twin”; he was attempting to escape his bad driving
record by using a new social security number (obtained through fraud) and
assuming a new identity as the well-behaved twin brother of his former self.
Because the offense involved bald-faced lies about his identity, and because it shows
King’s recurring pattern of extremely deceptive conduct, it easily qualifies as
similar to the fraud he perpetrated in this case. Thus, we agree that it would be
frivolous to challenge the district court’s inclusion of this offense to categorize
King’s criminal history.

       Finally, counsel and King consider whether he could challenge the
reasonableness of his 105-month prison sentence, which was 34 months above the
top of the guidelines’ range.2 Counsel notes that we would review the sentence for
reasonableness, and that we require only an adequate statement of the judge’s
reasons, grounded in 18 U.S.C. § 3553(a), for choosing it. See United States v.
Ngatia, 477 F.3d 496, 501 (7th Cir. 2007). In this case the court’s explanation was
nothing short of compelling. The court noted that King “took advantage of the most
generous instincts in American society” by pocketing funds set aside for victims of
Hurricane Katrina, and that his indirect victimization of taxpayers required “swift,
severe and visible” punishment to deter others. See 18 U.S.C. § 3553(a)(1), (2)(A)-
(B). The court further explained that the guidelines did not adequately account for
King’s lifetime pursuit of fraudulent schemes, including his convictions, as a
teenager, for bank fraud and forgery. See id. § 3553(a)(1), (a)(4). The district judge
acknowledged King’s problems with depression and anxiety, but credited a
psychological evaluator’s conclusion that King was otherwise malingering about his
mental-health problems. See id. § 3553(a)(1). The court concluded that a heavy


      2
        King maintains that the district judge had to warn him, under Federal Rule
of Criminal Procedure 32(h), that he was planning to sentence him outside of the
guidelines’ range. But after United States v. Booker, 543 U.S. 220 (2005), all
defendants should be aware—and King certainly was—that the sentencing court
may exercise its discretion to sentence above the guideline range if it is warranted
by the statutory sentencing factors. See Walker, 447 F.3d at 1007.
No. 07-2143                                                                    Page 5

sentence was necessary (1) to account for the seriousness of King’s offenses, to
promote respect for the law, and to provide just punishment, see id. § 3553(a)(2)(A);
(2) to deter future crimes, see id. § 3553(a)(2)(B); and (3) to protect the public from
King’s “addiction to fraud” and likely recidivism, see id. § 3553(a)(2)(C). Counsel
and King cannot identify a compelling reason why his sentence is unreasonable,
and thus we agree that it would be frivolous to pursue this challenge. See, e.g.,
United States v. Walker, 447 F.3d 999, 1007-08 (7th Cir. 2006).

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.